This matter came on to be heard on the petitioners’ prayer for an ex parte stay of the issuance of a liquor license pending a determination by this court as to whether the writ of certiorari will issue. The prayer for a stay is denied. A conference relative to the issuance of a stay was attended *961by attorneys for all interested parties. The applicant was informed that should it see fit to take advantage of its license, it ran the risk that a stay might be issued when this matter is considered by the entire court at its August 5, 1976, conference.
Archibald B. Kenyon, Jr., Town Solicitor, Kenyon & Aukerman, for petitioners. Office of the Attorney General, Julius C. Michaelson, Atty. Gen., Forrest Avila, Spec. Asst. Atty. Gen., for respondent.